Citation Nr: 0837951	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1963 to July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

In April 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service treatment records show that in June 1964 the veteran 
fell 25 feet in a boatswain's chair, landing on the crane 
deck of a carrier, fracturing the superior ramus of the right 
pubis and suffering a contusion on the right hip and buttock.  

On VA examination in September 2004, the examiner referred to 
X-rays and expressed the opinion that osteoarthritis of the 
right hip was unrelated to the pubic injury and that the 
fracture had resolved without residuals.  

As the evidence of record is insufficient to decide the 
claim, under the duty to assist, further evidentiary 
development is needed.  





Accordingly, the case is REMANDED for the following action:

1. Obtain the X-ray reports from the 
Louisville, Kentucky VA Medical Center in 
conjunction with the VA examination that 
was conducted in September 2004, and any 
other X-ray reports since then.  

2. Afford the veteran a VA examination by 
an orthopedist to determine whether it is 
at least as likely as not that the veteran 
has any residuals of the in-service 
fracture of the superior ramus of the 
right pubis, including any X-ray evidence 
of the healed fracture.  The veteran's 
claims file must be made available to the 
examiner. 

The examiner is asked to express an 
opinion on whether the arthritis of the 
right hip is related to the in-service 
fracture. 

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


